Citation Nr: 0424731	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  97-25 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than September 26, 
1995, for the award of a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.

This matter originally came to the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which awarded a total rating based on individual 
unemployability due to service-connected disability, 
effective September 26, 1995.

The veteran duly appealed the effective date assigned by the 
RO.  In an August 2003 decision, the Board denied an 
effective date earlier than September 26, 1995, for the award 
of a total rating based on individual unemployability due to 
service-connected disability.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending before the Court, in March 2004, the 
veteran's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a joint 
motion for an order vacating the Board's decision.

In a March 2004 order, the Court granted the motion and 
vacated the Board's August 2003 decision.  The Court remanded 
the case to the Board for action consistent with the March 
2004 joint motion.

As set forth in more detail below, a remand of this matter is 
required.  The appeal will be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.

It is noted that in a September 2002 memorandum, the 
veteran's representative indicated that the veteran wished to 
withdraw pending appeals as to the issues of entitlement to 
increased ratings for post-traumatic stress disorder and 
chronic lumbosacral strain.  Accordingly, the Board finds 
that these matters are no longer within its jurisdiction.  
See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board 
is without the authority to proceed on an issue if the 
veteran indicates that consideration of that issue should 
cease); see also 38 C.F.R. § 20.204 (2003).  

It is also noted that in July 2004, the veteran's attorney 
requested, and was granted, an extension of 30 days to 
respond to the Board's April 2004 letter regarding the 
veteran's case.  Despite this extension, no additional 
evidence or argument has been received from the veteran's 
attorney.  


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
VA must also generally advise a claimant to submit any 
additional information in support a claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

According to the March 2004 Joint Motion discussed above, the 
veteran has not yet received the required notification.  The 
parties have therefore indicated that a remand is required to 
afford the veteran a VCAA notice regarding the effective date 
issue.  But see VA O.G.C. Prec. Op. No. 8-2003 (December 22, 
2003) (holding that if, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue (such as an effective date issue), section 5103(a) 
does not require VA to provide another notice of the 
information and evidence necessary to substantiate the newly 
raised issue).



While the Board sincerely regrets the additional delay of 
this matter, this case must be remanded to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
and any representative to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  

2.  After affording the veteran the 
appropriate opportunity to respond, the 
RO should again review the appealed issue 
considering all of the evidence of 
record.  If the benefit sought on appeal 
remains denied, the veteran and any 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




